Detailed Action
The present office action is in response to the amendment filed September 27, 2022.
Claims 1-13 are pending. 
The Double Patenting and §112 rejections are withdrawn in view of the Terminal Disclaimer and claim amendments respectively. 

Response to Arguments
Applicant's arguments filed September 27, 2022 have been fully considered but they are not persuasive.  Specifically, in the remarks of September 27th, regarding the teachings of Koutyrine and Rayapati are not persuasive. 
First applicant argues that Koutyrine does not teach an association between boundary conditions and “engineering discplines or concerns” – insomuch as the claim term “engineering disciplines or concerns” is interpreted broadly but reasonably in view of applicant’s specification, which is should be noted does not supply a specifically limiting definition of this term, the engineering discplines or concerns are demonstrably read on by the association between aspects 314 and boundary conditions 302 in examination of use cases 310 in Fig. 3 of Koutyrine, as described in cited paragraphs ¶¶44-47. 
Further, applicant’s arguments regarding the teachings of Rayapati are similarly unpersuasive. The Examiner maintains that applying the confidence scoring methods in Rayapati to the system in Koutyrine, in order to map technical requirements (e.g. 302) to the “engineering discplines and concerns” (310, 314, Fig. 3) for at least the reasons set forth in the rejection below. This rejection is therefore respectfully maintained. 







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Koutyrine” (US PG Pub 2013/0091488) in view of “Rayapati” (US PG Pub 2021/0200515). 

Regarding Claim 1, Koutyrine teaches: 
1. A computer-implemented method for automatic derivation of attributes of software engineering artifacts, wherein the attributes relate to  technical boundary condition of products or services, the method comprising: deducing technical requirements based on classifications of the technical boundary conditions; (See e.g. Fig. 3, 310-302,302a-c, ¶¶44-47 Koutyrine teaches determining boundary conditions associated with specific technical requirements relevant to a use case applied to a particular software component to be checked)

of the artifacts to engineering disciplines and concerns. (See e.g. Fig. 3, 310-302,302a-c, ¶¶44-47 Koutyrine teaches determining boundary conditions associated with specific technical requirements relevant to a use case applied to a particular software component to be checked) [Here, Koutyrine does not teach a specific process of mapping the technical requirements 302 to given disciplines but teaches that the are associated with those disciplines, and would be obvious to combine the classification mapping techniques in Rayapati described below]. 

Koutyrine does not teach but Rayapati teaches: 
and mapping the deduced technical requirements (See Rayapati 309, Fig. 3, ¶¶38-39 teaches identifying and classifying requirements associated with a software component based on confidences scores for identifying the relevant classification) 

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to combine the teachings of Koutyrine and Rayapati as each is directed to software requirement analysis and Rayapati recognized (¶5) “be desirable to use deep learning models to extract software development requirements, and the context for such requirements, from the unstructured sources of information.”
Claim 13 is rejected on the same basis as claim 1 above. 

Regarding Claim 8, Koutyrine teaches: 
8. A computer system for automatic derivation of software engineering artifacts, the system comprising: a first subsystem including: a classifier software component for the classification of the technical boundary conditions; (See e.g. Fig. 3, 310-302,302a-c, ¶¶44-47 Koutyrine teaches determining boundary conditions associated with specific technical requirements relevant to a use case applied to a particular software component to be checked) a calculation software component for the deduction of the technical requirements; (See e.g. Fig. 3, 310-302,302a-c, ¶¶44-47 Koutyrine teaches determining boundary conditions associated with specific technical requirements relevant to a use case applied to a particular software component to be checked

a mapping software component for mapping the technical requirements to engineering artifacts; (See e.g. Fig. 3, 308 perspective 310-302,302a-c, ¶¶44-47 Koutyrine teaches determining boundary conditions associated with specific technical requirements relevant to a use case applied to a particular software component to be checked) an I/O-component for receiving the technical boundary conditions data and for providing the calculation results; (See e.g. ¶42 teaching the Input output devices used in conjunction with the process of fig. 3) 

Koutyrine does not teach but Rayapati teaches: 
and a storage component;  (See Rayapati ¶106 describing database for storing requriements, scoring information etc) 

and a second subsystem providing a distribution calculator software component for the distribution of the classifications. (See Rayapati 309, Fig. 3, ¶¶38-39 teaches identifying and classifying requirements associated with a software component based on confidences scores for identifying the relevant classification) 

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to combine the teachings of Koutyrine and Rayapati as each is directed to software requirement analysis and Rayapati recognized (¶5) “be desirable to use deep learning models to extract software development requirements, and the context for such requirements, from the unstructured sources of information.”



Regarding the dependent claims, Koutyrine and Rayapati further teach: 

2. A computer-implemented method according to Claim 1, further comprising mapping the calculated engineering artifacts to responsibilities. (See Koutyrine Fig. 3 described above, including discplines of 302a-c, where applicant’s specification describes responsibilities as including discplines). 

3. A computer-implemented method according to Claim 1, further comprising evaluating the mapping results based on software metrics. (See 309, Fig. 3 of Rayapati described above)  In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to combine the teachings of Koutyrine and Rayapati as each is directed to software requirement analysis and Rayapati recognized (¶5) “be desirable to use deep learning models to extract software development requirements, and the context for such requirements, from the unstructured sources of information.”


4. A computer-implemented method according to Claim 1, further comprising adapting the classification of the technical boundary conditions based on the evaluation results in iterations. (See iterative processing of Kouytrine in ¶14) 

5. A computer-implemented method according to claim 1, further comprising calculating a distribution of the classification space. (See Rayapati 309, Fig. 3, ¶¶38-39 teaches identifying and classifying requirements associated with a software component based on confidences scores for identifying the relevant classification)

6. A computer-implemented method according to Claim 5, wherein the distribution calculation of the classification space is based on a calculation of a single selection in technical boundary taxa and/or a calculation of distribution and quartiles. (See Rayapati 309, Fig. 3, ¶¶38-39 teaches identifying and classifying requirements associated with a software component based on confidences scores for identifying the relevant classification; here based on a single-selection of classification categories as described in ¶¶38-39)

7. A computer-implemented method according to claim 1, further comprising storing and evaluating the distribution calculation results for further subjecting the calculation results to a metric based ranking. (See Rayapati 309, Fig. 3, ¶¶38-39 teaches identifying and classifying requirements associated with a software component based on confidences scores for identifying the relevant classification; where ¶39 teaches classifying based on the highest confidence score)


9. A computer system according to Claim 8, wherein the distribution calculator software component for the distribution of the classifications provides a calculation of single- selection combinations and/or a calculation of distribution and quartiles. See Rayapati 309, Fig. 3, ¶¶38-39 teaches identifying and classifying requirements associated with a software component based on confidences scores for identifying the relevant classification; here based on a single-selection of classification categories as described in ¶¶38-39)

10. A computer system according to claim 8, wherein the storage component comprises a data base containing relevant data for the mapping processes. (See Rayapati ¶106 describing database for storing requriements, scoring information etc)

11. A computer system according to claim 8, wherein the distribution calculator software component has access to the storage component for storing the calculation results. (See Rayapati ¶106 describing database for storing requriements, scoring information etc)

12. A computer system according to claim 8, wherein the first subsystem comprises an evaluation software component for subjecting the calculation results to a metric based ranking.  (See Rayapati 309, Fig. 3, ¶¶38-39 teaches identifying and classifying requirements associated with a software component based on confidences scores for identifying the relevant classification; where ¶39 teaches classifying based on the highest confidence score)



Conclusion
licant’s disclosure regarding requirement mapping and classification systems.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642. The examiner can normally be reached Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MJB
11/2/2022
/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191